276 F.2d 604
Pearl E. DILLEY, Administratrix of the Estate of Glen D.Dilley, Deceased, Plaintiff-Appellee.v.CHESAPEAKE AND OHIO RAILWAY COMPANY, a Corporation,Defendant-Appellant.
No. 14049.
United States Court of Appeals Sixth Circuit.
April 9, 1960.

Harrison W. Smith, of Wilson & Rector, Columbus, Ohio, for appellant.
Elmer I. Schwartz, of Metzenbaum & Schwartz, Cleveland, Ohio, and Max I. Ziskind, Columbus, Ohio, on brief, for appellee.
Before McALLISTER, Chief Judge, CECIL, Circuit Judge, and HOLLAND, Senior District Judge.
PER CURIAM.


1
This day this cause came on to be heard and was submitted to the Court upon the record and the briefs and oral arguments of counsel.


2
On consideration whereof, the Court finds that the jury reported and the foreman stated, in response to a question of the Trial Judge, that the jury had arrived at a verdict; that a purported written verdict signed by all of the members of the jury was submitted to the court; that upon further inquiry of the Trial Judge, the foreman said that the verdict was not his verdict; that thereupon the Trial Judge refused to accept the verdict.


3
The Court further finds that as a result of the foregoing there was not a unanimous agreement of the jurors on a verdict; that the trial resulted in a disagreement of the jurors, with no valid verdict returned; and that the judgment of the trial court in overruling the appellant's motion for final judgment on the verdict should be affirmed.


4
It is therefore ordered and adjudged that the judgment of the trial court be and it is hereby affirmed and that the case be remanded to the trial court for trial.